DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-21 need not be performed by a specific machine.
	Based on Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claims 1 and 2 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 3-21 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Moriya et al. (US 2013/0148817 A1, hereinafter Mor).
Regarding claim 1, Mor discloses a method for monitoring the status of an apparatus by processing in a processor a cyclic signal emitted and/or received by said apparatus, comprising the steps: 
 i) sampling at least part of a plurality of cycles of the cyclic signal at n points to provide n measured values (see para. 0069-0071 and 0137);
ii) comparing the n measured values to a predetermined distribution of values at said n points representing a first state of the apparatus (see para. 0013); and
iii) if the n measured values fall outside predetermined criteria relating

to the predetermined distribution, providing an indication that the apparatus is not in the first state (see abstract and para. 0012, 0017-0018).

Regarding claim 2, Mor discloses a method for monitoring the status of an apparatus by processing in a processor a cyclic signal emitted and/or received by said apparatus, comprising the steps: 
i) repeatedly sampling at least part of a plurality of cycles of the cyclic signal at n points to provide n measured values for each repetition and thereby generate a statistical distribution of measured values (see para. 0069-0071 and 0137);
ii) comparing the statistical distribution of the measured values with a predetermined distribution representing a first state of the apparatus (see abstract and para. 0013); and
 iii) if the statistical distribution of the measured values fall outside predetermined criteria relating to the predetermined distribution, providing an indication that the state of the apparatus is not the same as the first state of the apparatus (see abstract and para. 0012, 0017-0018).
Regarding claim 3, Mor discloses a method for providing a statistical distribution or predetermined statistical distribution for use in the method of claim 1 by processing in a processor a measured cyclic signal emitted and/or received by an apparatus, comprising the steps:
i) repeatedly sampling at least part of a plurality of cycles of the cyclic signal at n points within each sampled part of the cyclic signal to provide n values for each repetition (see para. 0069-0071);

ii) forming a statistical distribution at an nth point in space or time domain and/or at a sampling interval in frequency domain of the n values across the repeatedly sampled parts of the cyclic signal (see para. 0012, 0019); and 
iii) storing the statistical distribution of the n values in a database; whereby a statistical distribution indicative of the state of the apparatus is obtained (see para. 0069).
Regarding claim 4, Mor discloses a method as claimed in claim 1, wherein the cyclic signal is an electrical AC signal (see fig. 4).
	Regarding claim 5, Mor discloses a method as claimed in claim 1, wherein n samples of the cyclic signal are mapped onto a fixed signal at n points to provide the n measured values (see fig. 4 and 6).
	Regarding claim 6, Mor discloses a method as claimed in claim 4, wherein the fixed signal is a signal produced by a stochastic process (see abstract).
	Regarding claim 7, Mor discloses a method as claimed in claim 5, wherein the stochastic process is Brownian noise (see para. 0059, i.e. disturbance noise model data).
	Regarding claim 8, Mor discloses a method as claimed in claim 4, wherein the cyclic signal is mapped onto a fixed signal by means of a function approximator (see para. 0155).
	Regarding claim 9, Mor discloses a method as claimed in claim 7, wherein the function approximator is an artificial neural network (see para. 0073).
	Regarding claim 10, Mor discloses a method as claimed in claim 8, wherein the artificial neural network is an autoencoder (see para. 0073).

Regarding claim 11, Mor discloses a method as claimed in claim 1, wherein the points are frequency intervals in a frequency spectrum representative of the cyclic signal emitted and/or received by the apparatus (see abstract).
Regarding claim 12, Mor discloses a device comprising a processor configured to effect the method of claim 1 (see para. 0012).
Regarding claim 13, Mor discloses a device as claimed in claim 12, in which the processor is part of at least one of: 
a power plug for an electrical apparatus;
a wall socket; or
the apparatus (see fig. 15, element 12).
Regarding claim 14, Mor discloses a device as claimed in claim 12, in which the processor is remote from the apparatus and in communication with said apparatus (see para. 0180).
Regarding claim 15, Mor discloses a device comprising a processor configured to effect the method of claim 1,using a remotely generated predetermined distribution (see abstract and para 0070).
Regarding claim 16, Mor discloses a device comprising a processor configured to effect the method of claim 3 (see para. 011).
Regarding claim 17, Mor discloses a device as claimed in claim 12, capable of receiving signals from apparatus, processing said signals, and of doing one or more of:
 sending information concerning the state of the apparatus to said apparatus, sending information concerning the state of the apparatus to a remote site; presenting information concerning the state of the apparatus (see para. 0033).

Regarding claim 18, Mor discloses a device as claimed in claim 12, in which the device is the apparatus emitting a cyclic signal (see para. 0062).
Regarding claim 19, Mor discloses a data product comprising a predetermined distribution for use in effecting the method of claim 1 (see abstract).
Regarding claim 20, Mor discloses a system comprising a library of predetermined distributions corresponding to different apparatus states, said predetermined distributions being retrievable for use in effecting the method of claim 1 (see para. 0143). 
Regarding claim 21, Mor discloses a system as claimed in claim 20, in which the different apparatus states comprise: one or more states of the same apparatus; or one or more states of different apparatuses (see para. 0033).
Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the reference as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2857